DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 Response to Amendment
The Amendments filed on 4/4/2022 have been entered.  Claims 1-23 are pending.  Claims 21-23 are new.  Claims 6-7, 9-10, and 13 are withdrawn. Claims 1 and 11 are amended and claims 2-5, 8, 12, and 14-20 are as previously presented.  
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered.  
The previous non-statutory double patenting rejection has been withdrawn in response to the applicant filing a terminal disclaimer.  
The previous rejection under 35 USC § 112 has been withdrawn in response to the applicant’s amendments.  However, the applicant’s amendments raise new issues under 35 USC § 112 as discussed below.  
	Regarding the rejection under 35 USC § 103 of claim 1, the examiner finds the argument’s persuasive that the prior art references of Vetter, Gueissaz and Nazarian fail to teach a first and second light guide with distal free ends that is configured to directly contact a portion of a body of the subject. Therefore, the previously rejection under 35 USC 103 has been withdrawn in response to the applicant’s amendments. The applicant directs additional arguments on p. 16 of their response to the prior art reference of Hannula (US 2009/0171177) which has not previously been used in the rejection of the claims.  The applicant states:
“Thus, only the light pipe 22 extends through an aperture in the adhesive member 84 and is the only element that could be considered as a light guide that extends outwardly from a housing. However, there are no light guides for the detectors 16 that extend through the adhesive member 84 or protective film 86. As such, Hannula fails to teach or suggest "a first light guide extending through the housing, wherein the first light guide is in optical communication with the at least one optical emitter, and wherein the first light guide comprises a distal free end that is configured to directly contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide extending through the housing in adjacent spaced-apart relationship with the first light guide, wherein the second light guide is in optical communication with the at least one optical detector, and wherein the second light guide comprises a distal free end that is configured to directly contact another portion of the body and to collect light directly
therefrom and deliver collected light directly to the at least one optical detector," as recited in
Claim 1.

The examiner respectfully disagrees with the applicant’s assessment.  As the applicant notes, Hannula does teach a light pipe 22, the equivalent of the first light guide, in extends through the substrate 12, the equivalent of the housing, via central opening 42. Hannula [0044] further states that light pipe 22 has “a skin contacting surface”.  While the figures only show the light pipe connected the emitter as the applicant notes, Hannula [0041] states “a light pipe 22, which may be associated with an emitter 18 or detector 16” and Hannula [0042] states “The light pipe 22 may also be capable of optically coupling optical components, i.e., the emitter 18 or detector 16, to the adjacent tissue site, such as skin. This may increase the amount of light delivered to the tissue from the emitter 18, and/or received from the tissue by the detector 16 which indicates light pipes may be used for both the emitter and the detector in order increasing the light delivered to the and received from the tissue.  Further, 5b shows adjacent paths spaced and adjacent paths/openings 90 and 42 for the emitter and detectors. Therefore based on the teachings of Hannula, it would be obvious to one of ordinary skill in the art to used light pipes in contact with the skin for both the emitters and detectors in order to optimize the light transmission to and from the device which would improve the signal to noise ratio of the detected signal see Hannula [0032; 0035; 0042]. For these reasons the applicant’s arguments directed to Hannula are not persuasive and new grounds of rejection of rejection under 35 USC 103 has been given in response the applicant’s amendments that incorporates the prior art reference of Hannula.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, the claim includes the limitation “first light guide distal end extends outwardly from the housing” and “the second light guide distal end extends outwardly from the housing” for a housing that is attached to a wrist (see claim 21).  These limitations do not appear to have support within the applicant’s original disclosure.  While the applicant’ describes light guide that extend outwardly from the housing (see Figs 24a-b and 25a-b), the applicant’s specification p. 54 ll. 22-28 only describes this arrangement for earbud type device and not a wrist mounted device.  The applicant points to Figs. 26-29 and specification p. 57 ll. 11-17 for support for these amendments applied to a wrist mounted housing.  However, while these figures and their description indicate they are applicable to wrist mounted device, they never describe the relationship of the light guide 119 with respect to the housing.  The applicant never indicates that arrangement of distal end 119b and distal surface 119c described for the earbud in Figs 24 and 25 are applicable to the Figs 26-29.  The examiner does note that the applicant does indicate the applicability of different shapes of 119c in p. 59 ll. 21-23 but surrounding description is directed to an earbud in Fig 33 and not Figs. 26-29.   Regarding the amendments to claims 1, 9, and 11, the examiner is interpreting a first and second light guide in claim 1 and distal free ends in claims 9 and 11 “extending through the housing” as only requiring the light guide to go through the housing and not necessarily extending outward from (or beyond) the housing like claim 22.  Therefore, these claims would have support based on Figs 22 and 23 which window 74w through cladding/housing 21 where specification p. 51 ll. 18-26 indicate that the windows are light guiding material.   However, if the applicant intended these limitations to be interpreted as equivalent to the language of the claim 22, these claims would also be directed to new matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter (US 2003/0065269) in view of Hannula (US 2009/0171177) in view of Nazarian (US 2006/0084879).
Regarding claim 1, Vetter teaches a wearable device for detecting and/or measuring physiological information from a subject (abstract), comprising: 
a housing (2); 
at least one optical emitter supported by the housing (light source 10); 
at least one optical detector supported by the housing (light detectors 21,22, 23, and 24); 
a motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject (motion detection device 40); and 
a processor (digital signal processor 50) supported by the housing, and wherein the processor is configured to process signals produced by the at least one optical detector to determine subject heart rate and to produce integrity data about the subject heart rate (The uses of multiple light guides one for the emitter and one for the detector is first disclosed in an ear based device in the 61/274191 provisional application therefore this claim has a priority date of 8/14/2009.).  
Vetter does not explicitly teach a first light guide extending through the housing, wherein the first light guide is in optical communication with the at least one optical emitter, and wherein the first light guide comprises a distal free end that is configured to directly contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide extending through the housing in adjacent spaced- apart relationship with the first light guide, wherein the second light guide is in optical communication with the at least one optical detector, and wherein the second light guide comprises a distal free end that is configured to directly contact  another portion of the body and to collect light directly therefrom and deliver collected light directly to the at least one optical detector; wherein the processor is configured to calculate footsteps, distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector while the subject is running (Vetter does teach an adaptive filter method to remove motion noise from the optical signal using the motion signal from the accelerometer see Fig 3 but does not explicitly indicate that the motion signal includes footstep related motion). 
Hannula does teach a wearable optical monitoring device with aa first light guide extending through the housing, wherein the first light guide is in optical communication with the at least one optical emitter, and wherein the first light guide comprises a distal free end that is configured to directly contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide extending through the housing in adjacent spaced- apart relationship with the first light guide, wherein the second light guide is in optical communication with the at least one optical detector, and wherein the second light guide comprises a distal free end that is configured to directly contact  another portion of the body and to collect light directly therefrom and deliver collected light directly to the at least one optical detector (Hannula does teach a light pipe 22, the equivalent of the first light guide, in extends through the substrate 12, the equivalent of the housing, via central opening 42. Hannula [0044] further states that light pipe 22 has “a skin contacting surface”.  While the figures only show the light pipe connected the emitter, Hannula [0041] states “a light pipe 22, which may be associated with an emitter 18 or detector 16” and Hannula [0042] states “The light pipe 22 may also be capable of optically coupling optical components, i.e., the emitter 18 or detector 16, to the adjacent tissue site, such as skin. This may increase the amount of light delivered to the tissue from the emitter 18, and/or received from the tissue by the detector 16 which indicates light pipes may be used for both the emitter and the detector in order increasing the light delivered to the and received from the tissue.  Further, 5b shows adjacent paths spaced and adjacent paths/openings 90 and 42 for the emitter and detectors. Further the Vetter Figs 1 and 2 show a similar spaced apart arrangement for the light detectors Therefore based on the teachings of Hannula, it would be obvious to one of ordinary skill in the art to include  light pipes associated emitters and detectors and  in contact with the skin as taught by Hannula to spaced apart and adjacent light emitters and detectors of  the wearable device taught by Vetter in order to optimize the light transmission to and from the device which would improve the signal to noise ratio of the physiological signal being detected see Hannula [0032; 0035; 0042]).;
Nazarian a wrist worn optical pulse rate sensor with a processor is configured to calculate footsteps (accelerometer signal is used by step counter/pedometer module 114 on microprocessor 110 see [0029].  [0067] teaches that frequency components in particular frequency peaks of the motion signal relate to footstep motion), distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector while the subject is running ([0058-0067] teaches taking frequency components/spectrum/translation of the motion signal which frequency peaks correspond to foot motion and filtering reject filtering the optical signals – smoothx2, smoothx3 – with a band reject filter using the frequency peaks from the accelerometer.  Running would consist of footsteps which would also be detected by the filtering method taught by Nazarian and removed.  Nazarian [0004; 0017] indicate that running is one of the intense physical activity that fall under motion noise that Nazarian teachings will remove.).
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include footstep detection and footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to provide the user pedometer related information and therefore increase the functionality of the device (Nazarian [0067]) and further to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]).  Finally based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device like the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also would be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.  
Regarding claim 3, Vetter as modified teaches the device of Claim 1, wherein the housing is configured to be integrated within a wrist strap and/or a wrist watch (Vetter [0032; 0033] teaches device attached by strap 3 and on wrist among body locations. This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).  
Regarding claim 4, Vetter as modified teaches the device of Claim 1, wherein the device comprises a wrist strap, a wrist watch, an ankle bracelet, or an armband (Vetter [0032;0033] teaches a wrist strap 3.  This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).
Regarding claim 5, Vetter as modified teaches the device of Claim 1, wherein the housing is configured to be attached to a limb of the subject (Vetter [0033].  This embodiment of limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).  
Claim 21 is rejected for substantially the same reasons as claim 1 and 3 above

Claims 2, 8, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian and Hannula as applied to claims 1 and 21 above, and further in view of Ali (US 2003/0181798).
Regarding claim 2, Vetter as modified teaches the device of Claim 1 but Vetter does not explicitly teach the processor is configured to generate a multiplexed output serial data string comprising the subject heart rate and the integrity data.  
Ali does teach a wearable optical heart rate monitor with a processor is configured to generate a multiplexed output serial data string comprising the subject heart rate and the integrity data (Ali  Fig 13 show sensor module 1300 where multiple sensors are processed via signal processor 1330 and then combines the processed parameter data a single serial bit stream/digital word the equivalent of the serial data string for wireless transmission see [0061-0063]. Ali [0063] further states that parameter signals may also calculated/derived from sensor signals which derived parameters can include signal quality and pulse rate see [0048]).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the serial data string as is disclosed by Ali to the device taught by Vetter in order to allow data from multiple sensors and parameters to be sent using a single communication channel/stream (Ali [0063;0064]).
Regarding claim 8, Vetter as modified teaches the device of Claim 2, but Vetter does not explicitly teach at least one wireless transmitter, and wherein the processor is configured to communicate the serial data string to an application-specific programming interface of a remote device via the at least one wireless transmitter (This limitation of serial data string send to an API is first disclosed in the 61/274191 provisional application, therefore this claim has priority date of 8/14/2009).  
Ali does teach a wearable monitoring device with at least one wireless transmitter (1350), and wherein the processor is configured to communicate the serial data string to an application-specific programming interface of a remote device via the at least one wireless transmitter (Fig 14 shows monitoring device that receives the wireless serial data stream from Fig 13 and decodes/demultiplex the signal into individual waveforms/signals that can then be displayed used by the monitoring applications related to the device see [0064] see also the rejection of claim 2).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include transmitter and transmitting the serial data string as is disclosed by Ali to the device taught by Vetter in order to send the data to another device for additional monitoring or viewing (Ali [0063;0064]).
Regarding claim 23, Vetter as modified teaches the wearable device of Claim 21, wherein the processor is configured to generate a multiplexed output serial data string comprising the subject heart rate (Claim 23 is rejected for substantially the same reasons as claim 2).

Claims 11-12, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter in view of Hannula in view of Nazarian in view Ali (US 2003/0181798)
Regarding claim 11, Vetter teaches a wearable device for detecting and/or measuring physiological information from a subject, the wearable device comprising: 
a housing configured to be attached to a portion of a body of a subject (2); 
at least one optical emitter supported by the housing (10); 
at least one optical detector supported by the housing (21,22,23,24); 
a motion sensor (40) supported by the housing, wherein the motion sensor is configured to sense motion information from the subject; and 
a processor (50) supported by the housing, wherein the processor is in electrical communication with the at least one optical emitter, the at least one optical detector, and the Filed: April 12, 2018Page 5motion sensor, wherein the processor is configured to remove motion artifacts from signals produced by the at least one optical detector in response to signals produced by the motion sensor to produce filtered signals having reduced motion artifacts (Fig 3 shows an adaptive filtering method that removes motion noise from optical signals using motion signals from an accelerometer/motion sensor see [0049-0055]) caused by footsteps, (The limitation of serial data string send to an API is first disclosed in the 61/274191 provisional application, therefore this claim has priority date of 8/14/2009).  
Vetter does not explicitly teach a first light guide supported by the housing, wherein the first light guide is in optical communication with the at least one optical emitter and not in optical communication with the at least one optical detector, and wherein the first light guide comprises a distal end that is configured to directly engage a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide supported by the housing, wherein the second light guide is in optical communication with the at least one optical detector and not in optical communication with the at least one optical emitter, and wherein the second light guide comprises a distal end that is configured to directly engage another portion of the body of the subject and to collect light directly therefrom and deliver collected light directly to the at least one optical detector; filtering motion caused by footsteps while the subject is running and wherein the processor is configured to process the filtered signals using one or more processing methods to generate a multiplexed output serial data string comprising subject heart rate data.  
Hannula does teach a wearable optical sensor device with a  first light guide supported by the housing, wherein the first light guide is in optical communication with the at least one optical emitter and not in optical communication with the at least one optical detector, and wherein the first light guide comprises a distal free end that extends through the housing and is configured to directly contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide supported by the housing, wherein the second light guide is in optical communication with the at least one optical detector and not in optical communication with the at least one optical emitter, and wherein the second light guide comprises a distal free end that extends through the housing in adjacent spaced apart relationship with the distal free end of the first light guide and is configured to directly contact  another portion of the body of the subject and to collect light directly therefrom and deliver collected light directly to the at least one optical detector (see rejection of claim 1)
Based on the teachings of Hannula, it would be obvious to one of ordinary skill in the art to include light pipes associated emitters and detectors and in contact with the skin as taught by Hannula to spaced apart and adjacent light emitters and detectors of  the wearable device taught by Vetter in order to optimize the light transmission to and from the device which would improve the signal to noise ratio of the physiological signal being detected see Hannula [0032; 0035; 0042].
Nazarian a wrist worn optical pulse rate sensor with a processor is configured to filter motion caused by footsteps while the subject is running (see rejection of claim 1)
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]).  Finally based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device like the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also would be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.  
Ali does teach a wearable optical heart rate monitor (see Fig 3) wherein the processor is configured to process the filtered signals using one or more processing methods to generate a multiplexed output serial data string comprising subject heart rate data (see rejection of claim 2)
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the serial data string as is disclosed by Ali to the device taught by Vetter in order to allow data from multiple sensors and parameters to be sent using a single communication channel/stream (Ali [0063;0064]).
Regarding claim 12, Vetter as modified teaches the wearable device of Claim 11, wherein the housing is configured to be attached to a wrist, ankle, or limb of the subject (Vetter [0032; 0033] teaches device attached by strap 3 and on wrist among body locations. This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).  
Regarding claim 17, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach at least one of the first and second light guides comprises substantially rigid light transmissive material.
Hannula does teach does teach at least one of the first and second light guides comprises substantially rigid light transmissive material (Hannula [0042] teaches that the light guides can be made from acrylic which the applicant’s specification on p. 13 ll. 4-6 indicates are suitable rigid materials for the light guide).
In view of the teachings of Hannula, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include polycarbonate or acrylic rigid light guides as is disclosed by Hannula to device taught by Vetter because acrylic is a light transparent material suited for propagating light to and from the tissue (Hannula [0042])
Regarding claim 20, Vetter as modified teaches the wearable device of Claim 11, Vetter does not explicitly teach a processor is configured to remove motion artifacts from the signals produced by the at least one optical detector in response to the signals produced by the motion sensor by calculating footsteps, distinguishing footsteps from heart beats, and removing footstep motion artifacts from the signals produced by the at least one optical detector.
Nazarian a wrist worn optical pulse rate sensor with a processor is configured to calculate footsteps (accelerometer signal is used by step counter/pedometer module 114 on microprocessor 110 see [0029].  [0067] teaches that frequency components in particular frequency peaks of the motion signal relate to footstep motion), distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector ([0058-0067] teaches taking frequency components/spectrum/translation of the motion signal which frequency peaks correspond to foot motion and filtering reject filtering the optical signals – smoothx2, smoothx3 – with a band reject filter using the frequency peaks from the accelerometer).
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include footstep detection and footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to provide the user pedometer related information and therefore increase the functionality of the device (Nazarian [0067]) and further to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]).  Finally based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device like the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also would be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Hannula, and Ali as applied to claim 11 above, and further in view of Debreczeny (US 2008/0081972) .
Regarding claims 14 and 15, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach the first light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by first light guide and wherein the second light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by second light guide (This limitation of using optical dye is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).  
Debreczeny teaches an optical pulse oximeter system where the first light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by first light guide and wherein the second light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by second light guide ([0043] a coating applied using a optical dye to filter light at the light emitting portion or light detecting portion of the device)
 In view of the teachings of Debreczeny, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include optical dye coting as is disclosed by Debreczeny to light guides taught by the combination of Vetter, Nazarian, Hannula, and Ali in order to improve the accuracy of the measurements being made by the optical device and further the coatings would limit the influence of ambient light (Debreczeny [0043])

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Hannula, and Ali as applied to claim 11 above, and further in view of Cho (US 2008/0039729).
Regarding claim 16, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach at least one of the first and second light guides comprises elastomeric light transmissive material.  
Cho does teach a device for transmitting light in to the skin with at least one of the first and second light guides comprises elastomeric light transmissive material (Cho [0083] teaches using either rubber or silicone as wave guide material for guiding light to the skin.  The applicant’s specification on p. 13 ll. 2-4 Indicates elastomeric materials include rubber and silicone).  
In view of the teachings of Cho, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute e rubber or silicone, elastomeric materials, as is disclosed by Cho in place of the light guide materials taught by Hannula because such materials can be injected molded simplifying manufacturing (Cho [0083]). Further one ordinary skill in the art would have reasonable expectation that such a substitution would work because both waveguides are being used to direct light into the skin and Cho indicates that the system would work for PPG devices (Cho [0113]).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Hannula, and Ali as applied to claim 11 above, and further in view of Farr (US 2005/0180700).
Regarding claims 18 and 19, Vetter as modified teaches the wearable device of Claim 11, but does not explicitly teach the at least one optical emitter comprises optical coupling material, and wherein the first light guide is in optical communication with the at least one optical emitter via the optical coupling material and the at least one optical detector comprises optical coupling material, and wherein the second light guide is in optical communication with the at least one optical detector via the optical coupling material (The optical coupling material between an emitter/detector and a light guide first is disclosed in the 13/715247 application and therefore this claim has a priority date of 12/14/2012).  
	Far does teach a optical sensor device where an optical coupler is placed between the optical emitters and detectors and their respective light guides ([0045-0046] teaches an optical epoxy to couple light receivers and emitters to optical fibers/guides)
In view of the teachings of Farr, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the optical coupler as is disclosed by Farr between the waveguides and emitters/detectors taught by the combination of Vetter, Nazarian, Hannula, and Ali in order to allow the optical transmitter the optical detectors to work without any additional penalty that may be caused due to reflections in the transmission systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792